WELLS, Chief Judge.
Efrain Galvez and Nancy Martin appeal the order dismissing with prejudice their action which alleged a fraudulent foreclosure occurring some four years earlier. We treat the instant appeal as a denial of relief under Florida Rule of Civil procedure 1.540(b),1 and affirm. See Freemon *884v. Deutsche Bank Trust Co. Americas, 46 So.3d 1202, 1204 (Fla. 4th DCA 2010).
Affirmed.

. In fact, appellants' Second Amended Complaint specifically states that it is filed under Florida Rule of Civil Procedure 1.540(b).